Exhibit IMMEDIATE RELEASE February 24, 2009 UNITED NATURAL FOODS ANNOUNCES SECOND QUARTER 2009 DILUTED EPS OF $0.32, AN INCREASE OF 52% OVER DILUTED EPS FOR SECOND QUARTER 2008 Second Quarter Highlights · Net sales increased 2.0% to $847.6 million compared to second quarter 2008 · Net sales increased 4.5%, excluding the impact of UNFI Specialty · Net income totaled $13.6 million Dayville, Connecticut – February 24, 2009 United Natural Foods, Inc. (Nasdaq: UNFI) today reported net sales for the second quarter of fiscal 2009, ended January 31, 2009, of $847.6 million, an increase of $16.9 million, or 2.0%, from net sales of $830.7 million recorded in the second quarter of fiscal 2008.Excluding the impact in both periods of the UNFI Specialty division, which the company acquired in the second quarter of fiscal 2008, net sales increased by approximately $34.0 million, or 4.5%, to $792.2 million. “Our results in the second quarter demonstrate that UNFI is well positioned to navigate through a challenging environment.Lower fuel costs, expense control and continuing integration of our Specialty business helped us deliver an increase of over 50% in net earnings” said Steven Spinner, President and Chief Executive Officer.“While our sales growth moderated in comparison to the prior quarter, our growth excluding UNFI Specialty was 4.5%, highlighting a continued demand for our products.” Net income was $13.6 million, or $0.32 per diluted share, for the second quarter of fiscal 2009 compared with net income for the second quarter of fiscal 2008 of $9.1 million, or $0.21 per diluted share. UNFI Specialty negatively impacted operating income by approximately $0.5 million, or $0.01 per diluted share, during the second quarter of fiscal 2009.Excluding the effect of UNFI Specialty, net income for the quarter ended January 31, 2009 would have been $14.2 million, or $0.33 per diluted share. Gross margin was 19.1% for the second quarter of fiscal 2009, which represents a 50 basis point improvement from gross margin of 18.6% for the second quarter of fiscal 2008. This improvement was due primarily to the higher gross margin associated with the UNFI Specialty division and higher fuel surcharge revenues due to the higher average trailing diesel prices compared to the comparable quarter ended January 26, 2008.The fuel surcharge served to partially offset higher diesel fuel costs in operating expenses. Operating expenses as a percentage of net sales decreased by 0.2% during the second quarter of fiscal 2009 to 16.1% of net sales, or $136.2 million.Operating expenses were positively impacted by expense control programs across all UNFI divisions, which were partially offset by $2.6 million in labor, severance and other nonrecurring expenses primarily related to the Company’s relocation from its New Oxford, Pennsylvania facility to a new facility in York, Pennsylvania, and from its first quarter 2009 relocation from its Fontana, California facility to its facility in Moreno Valley, California.Operating expenses increased by $1.1 million, or 0.8% in the second quarter of fiscal 2009, compared to the quarter ended January 26, 2008, in which the Company incurred operating expenses of $135.1 million, or 16.3% of net sales. In the quarter ended January 31, 2009, the Company recorded share-based compensation expense of $1.6 million in accordance with Statement of Financial Accounting Standard No. 123R, Share-Based Payment, which was $0.2 million higher than the share-based compensation expense recorded in the same period in fiscal 2008. “We successfully completed the relocation of our distribution facility in New Oxford, Pennsylvania to a new facility in York, Pennsylvania during the second week of January 2009,” said Mr. Spinner. “With our York facility up and running, we are now positioned to blend our specialty business in this region into the facility during our fiscal third quarter, which will result in our first fully integrated facility, serving customers throughout the mid-Atlantic region.” Mr.
